Fein, J.
(dissenting). I would affirm for the reasons stated by Justice Alan Saks at Special Term.
The discussion in the majority opinion appears to be concerned with how the Board of Trustees will vote and not with its obligation to vote. Hence, its reliance upon Matter of Pierne v Valentine (291 NY 333) is misplaced. As the Court of Appeals pointed out, the issue in that case was whether the Police Commissioner could be prohibited from going forward with disciplinary proceedings against the affected officers while their applications for retirement were pending.
That issue is not here. The judgment appealed from denies petitioners’ application to stay police department disciplinary proceedings. There is no appeal from that part of the judgment. Moreover, as Special Term pointed out, Pierne (supra) was decided under Administrative Code of the City of New York, chapter 18, title B, article 1, which contained no “forthwith” provision, whereas the present applicable provision requires the Board to act “forthwith” (Administrative Code § B18-43.0).
The Board has put the matter over on at least two occasions. This is hardly compatible with “forthwith”. The delay involved in Matter of Glazer v Board of Trustees (66 AD2d 759, affd 48 NY2d 790) related to failure to obtain medical records, not to a refusal to vote.
The point is made in People ex rel. Brady v Martin (145 NY 253), relied upon by the majority. In that case, the court said (at p 258): “The act does not assume to dictate to the members how they shall vote upon the resolution. It does require for its adoption a majority vote of all the board.”
The court continued (at p 259): “The court has no power under this statute to direct that all the members shall vote for it; * * * And how can it be said that any one has violated the statute or the order of the court when he has but exercised his discretion and judgment and refused to vote for the adoption of the resolution? * * * The board has been invested with authority to retire the applicant by a majority vote of the full board, but as no direction has been given requiring the members to vote for the adoption of the resolution, it follows that they must be at liberty to vote in favor of or against such application.” The order appealed from does not direct how the members of the Board shall vote; it merely directs them to vote.
Apparently the majority is concerned that a 6 to 6 vote which might result if the city’s Trustees vote against the resolution would require the same result as in Matter of City of New York v *368Schoeck (294 NY 559). There is no reason to fear that consequence, and in any event it is premature. In Schoeck, the sole issue was whether the petitioner was entitled to ordinary disability retirement or to accident disability retirement, turning upon whether the conceded disqualification of the fireman to perform his duty was a consequence of a line-of-duty accident or occasioned in some other manner. That issue is not now here.
There will be time enough to consider this question if the Board is evenly split on remand. All that is now required is to vote.
Asch and Milonas, JJ., concur with Carro, J. P.; Fein, J., dissents in an opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on November 29, 1983, reversed, on the law, and the petition is denied and dismissed, without costs and without disbursements.